Citation Nr: 1607045	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-28 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for a functional heart murmur.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for aortic valve replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to March 1981.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In July 2011, the RO denied reopening the claim for service connection for a functional heart murmur.

2.  Evidence received since the July 2011 rating decision is not new and material regarding the issue of service connection for a functional heart murmur.

3.  The weight of the evidence does not indicate that the Veteran's hypertension either began during, or was otherwise caused, by his military service.
 
4.  The evidence shows that the Veteran developed aortic stenosis in service which eventually caused the need for an aortic valve replacement.

 
CONCLUSIONS OF LAW

1.  The December 1981 rating decision that denied service connection for a functional heart murmur is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The July 2011 rating decision that denied service connection for a functional heart murmur is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2011).

3.  The criteria for reopening the Veteran's previously denied claim of service connection for a functional heart murmur have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

5.  The criteria for entitlement to service connection for aortic valve replacement have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
 
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  
The Board notes that the Veteran claims that some treatment records are missing.  Specifically, the Veteran claims that he was hospitalized in January 1979 for a cardiac event.  The RO has attempted to obtain the treatment records memorializing this hospitalization, but no records are available.  The Veteran was informed of this, but has not separately submitted any records.  The Board accepts for the purposes of this decision that the Veteran was in fact hospitalized in 1979 as he suggests.  However, the Board must evaluate the credibility of his statements as to the treatment he actually received during the hospitalization.

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).


As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.


New and Material Evidence

The Veteran seeks to reopen a service connection claim for a functional heart murmur.  In a December 1981 rating decision, service connection for a functional heart murmur was denied, because the RO found that, for VA rating purposes, a functional heart murmur was not legally a disability.  The Veteran did not initiate an appeal of this determination, or submit any new and material evidence prior to the expiration of the appeal period, and his claim therefore became final.  In July 2011, the RO denied the Veteran's claim to reopen his claim for service connection for a functional heart murmur.  Once again, the Veteran did not initiate an appeal of this determination, or submit any new and material evidence prior to the expiration of the appeal period, and the July 2011 decision, therefore, became final.  § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2011).

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.
 
In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  Evidence, however, that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).
 
In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.   Bostain v. West, 11 Vet. App. 124, 126-27 (1998).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. At 1384.

At the time of the 2011 rating decision, the evidence of record included service treatment records as well as post-service treatment records and VA examinations.  The Veteran's claim was denied as a heart murmur is considered a developmental defect and the Veteran's heart murmur was not shown to have been aggravated during his military service.

Since July 2011, additional evidence has been submitted.  The Veteran submitted service treatment records from January 1974 and February 1974 indicating that he was diagnosed with an innocent heart murmur, but these records were already of record at the time of the 2011 rating decision.  The Veteran also submitted an implant card indicating that he had a heart valve implant in May 2005.  Finally, the Veteran submitted a November 2013 outpatient medication list indicating the list of medications that he was currently prescribed.

The Veteran also underwent an examination at a VA facility in January 2014 in order to determine the etiology of his other claimed heart conditions.  The examiner noted that the Veteran had a history of an innocent murmur since the 1960s, but opined that the Veteran's other claimed heart conditions were related to age rather than the murmur.

In April 2014, the Veteran submitted medical records from April and May 1983.  The records indicate that the Veteran had a history of a heart murmur.

Finally, the Veteran alleged that the RO was missing some of his service treatment records in his August 2014 appeal to the Board.  Specifically, the Veteran theorized that his heart murmur and blood pressure readings may have been related to a cardiac event that allegedly occurred in January 1979.  The Veteran reiterated his theory in a September 2014 written statement as well in February 2015 and January 2016 written statements. 

The evidence submitted since July 2011 is not new or material, because it does not impact whether a functional heart murmur is considered a disease or disability for the purposes of awarding VA benefits.  Here, VA has accepted the presence of a heart murmur dating back to the Veteran's initial denial in the early 1980s.  However, as VA has explained on multiple occasions, a heart murmur is simply not considered a disability for VA purposes.

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  However, while the threshold for reopening a claim is low, it is a threshold nonetheless and as described the evidence that has been added since July 2011 clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

Accordingly, the request to reopen his claim for service connection for a functional heart murmur is denied.


Service Connection

The Veteran is also seeking service connection for hypertension and an aortic valve replacement.  The Veteran first filed for service connection for high blood pressure and an aortic valve replacement in September 2013.  The RO denied the claim in March 2014, and the Veteran appealed.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  A service connection claim may also be satisfied by evidence that a chronic disease subject to presumptive service connection, such as hypertension, manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101 , 1112; 38 C.F.R. §§ 3.307 , 3.309.

Hypertension

A review of the service treatment records indicates that the Veteran's systolic blood pressure during his service ranged from 114 to 149 and his diastolic blood pressure during his service ranged from 78 to 108.  The Veteran also underwent medical examinations in October 1969, October 1971, January 1976, and January 1978 in which his vascular system was evaluated as normal.  As such, the evidence of record simply does not demonstrate a diagnosis of hypertension during the Veteran's service.

The Veteran has alleged that he was hospitalized in Bethesda, Maryland during service for a cardiac event that allegedly occurred in January 1979.  The Veteran also indicated that he was prescribed blood pressure medication as a result of the incident.  As previously noted, this incident is not memorialized in the Veteran's medical records.  The Board accepts that the Veteran was likely hospitalized in service as he has reported.  However, having reviewed the evidence of record, the Board does not accept his contention that he was diagnosed with hypertension during that hospitalization or that he was prescribed blood pressure medication.

The Veteran is competent to report events he has experienced that are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Being hospitalized fits within this category.  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
Here, the Veteran now suggests, decades removed from service, that he was diagnosed with hypertension while in service.  However, the service treatment records do not suggest that to be the case.  For example, following the alleged diagnosis in 1979, there is no additional report in the service treatment records documenting such a diagnosis or listing blood pressure medication as having been prescribed.  

The Veteran underwent a VA examination in November 1981, but the examiner wrote that he did not have hypertension.  The Veteran provided a medical history in April 1983 in which he specifically denied then having or ever having had high blood pressure.  The Veteran provided another medical history when he was 60 years old in which he again denied then having or ever having high blood pressure.  Unfortunately, the subsequent medical history is not dated; however, since the Veteran was born in September 1925, the medical history must have been provided between September 1985 and September 1986.  That is, on multiple occasions in the years following service, the Veteran specifically denied having ever had high blood pressure.  This is at odds with his current contention that hypertension was diagnosed in service and that he had been continuously on medication since that time. 

The Veteran underwent a physical examination when he was 61 years old (between September 1985 and September 1986).  The Veteran was seen for high blood pressure, but he was not prescribed blood pressure medication at that time.  Treatment records from February 2003 indicate that the Veteran did not have a history of hypertension.  

Thus, while the Veteran now asserts that he was diagnosed with hypertension in service, he specifically denied as much within four years of his alleged hospitalization.  The Board finds that the Veteran's assertions close in time with service are more probative than statements rendered years later.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  In so doing, the Board does not suggest that the Veteran is intentionally trying to mislead VA.  Rather, the frailty of human memory appears to have clouded the Veteran's recollection.  Here, the evidence of record from the years after service does not support the onset of hypertension either in service or within a year of the Veteran's lengthy career of honorable military service.
 
VA treatment records indicate that the Veteran was diagnosed with systematic hypertension in May 2005.

The Veteran underwent a VA examination in January 2014.  The examiner noted that the Veteran had been previously diagnosed with hypertension.  The Veteran reported that he had been prescribed high blood pressure medication since 1970.  After reviewing the Veteran's medical records, the examiner opined that the Veteran's hypertension manifested sometime between 2003 and 2005; and not while in service.  This opinion has not been undermined or challenged by any competent evidence.  It is therefore assigned great weight.

As discussed above, the evidence does not show that the Veteran was diagnosed with hypertension within one year of his separation from service in March 1981.  Therefore, presumptive service connection is not applicable.  The evidence of record also fails to make it at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed hypertension either began during or was otherwise caused by his military service.  Therefore, service connection for hypertension is denied.



Aortic Valve Replacement

As previously noted, the Veteran also contends that he is entitled to service connection for an aortic valve replacement.  As stated infra, the Veteran is correct and service connection is granted.

A review of the Veteran's service treatment records indicates that the Veteran sought treatment in March 1973 after experiencing shortness of breath after running 10 steps.  The treating physician noted an impression of aortic stenosis.  At a January 1974 evaluation in the cardiology department at the National Naval Medical Center, the Veteran was noted to have been diagnosed with mild aortic stenosis.  While that examination concluded that aortic stenosis was not present, the Board now knows how the story ends in that the Veteran wound up requiring an aortic valve replacement.  Given this conclusion, it is apparent that the Veteran's symptoms in service were indicative of some heart related pathology.  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for the aortic valve replacement is granted.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for a functional heart murmur is denied.

Service connection for hypertension is denied.

Service connection for aortic valve replacement is granted.

______________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


